PER CURIAM.
Appellant, Samuiel K. Messiha, appeals the Summary Final Judgment of Foreclosure. We find no error in the trial court’s entry of summary judgment in favor of Appellee, First Florida Credit Union. However, given Appellee’s concession that the trial court’s award of interest in the amount of $16,513.79 resulted from a miscalculation, we reverse the judgment as to the interest award and remand the case with instructions to recalculate the interest owed to Appellee and enter an amended judgment. See Freedman v. Fraser Eng’g & Testing, Inc., 927 So.2d 949, 954 (Fla. 4th DCA 2006) (affirming the final judgment enforcing and foreclosing the charging lien but remanding with instructions to recalculate the amount due); B.K.T., Inc. v. S. Fla. Bank, 658 So.2d 1177, 1177 (Fla. 2d DCA 1995) (remanding the ease for correction of the monetary judgment award).
AFFIRMED in part; REVERSED in part; and REMANDED with instructions.
LEWIS, C.J., THOMAS and OSTERHAUS, JJ., concur.